 In theMatter Of CENTRAL UNION STOCKYARDS Co.andUNITED PACK-INGHOUSEWORKERSOF AMERICA, CIOGaleNo. 2-B-6161.-DecidedApril 9,1946Mr. M. R.Swanson,of Chicago,Ill., for the Company.Mr. LemuelWard,of NewYork City,for the Union.Mr. HerbertJ. Nester,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, CIO, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Central Union Stockyards Co., Jersey City, New Jersey, hereincalled the Company,'- the National Labor Relations Board providedfor an appropriate hearing upon due notice before William T. Little,Trial Examiner.The hearing was held at Jersey City, New Jersey,on February 26, 1946.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulingsmade at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCentral Union Stockyards Co. is a New Jersey corporation, havingits principal office and place of business at Jersey City, New Jersey,where it is engaged in the operation of a stockyard.During the yearending December 31, 1945, the Company received at its stockyardI The petition and other formal papers were amended at the hearing to show the correctname of the Company and the Union.67 N. L.R. B., No. 22.155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore than 100,000 head of livestock, all of which were shipped to itsJersey City stockyard from points outside the State of New Jersey.More than 90 percent of such livestock was shipped from the Com-pany's Jersey City stockyard to points outside the State of New Jersey.More than 90 percent of the livestock shipped outside the State of NewJersey was shipped on barges owned by the Company and mannedby its employees, but drawn by tug boats owned and manned by inde-pendent contractors.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union by letter dated January 11, 1946, requested recognitionof the Company as representative of certain of its employees.TheCompany has declined to grant recognition until the Union has beencertified by the Boardin anappropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that the appropriate unit consists of all em-ployees of the Company engaged in the handling, feeding, and tendingof livestock, including boatmen, watchmen, maintenance men, stockhandlers, feed men, and laborers, but excluding office employees, gen-eralmanager, assistant general manager, superintendents, assistantsuperintendents, foremen, and all or any other supervisory employees.The Company is in general agreement with the foregoing unit butwould exclude the watchmen.The primary duty of the watchmen is to safeguard company prop-erty, prevent loitering and trespassing by strangers, and report vio-lations of company regulations such as its "no smoking" rule.Thewatchmen devote approximately two-thirds of their time to custodial2The Field Examiner reported that the Union submitted 14 authorization cards. At thetime of the hearing there were 12 employees in the appropriate unit. CENTRAL UNION STOCKYARDS CO.157duties and the remaining one-third is spent in performing similarduties as the production workers.They are not uniformed or armed,nor are they either deputized or militarized. Inasmuch as the dutiesof the watchmen are principally custodial in nature and also includeactual participation in production, we find, in keeping with the Board'swell established policy, that the Company's contention requesting theexclusion of watchmen is without merit.3We find that all employees of the Company's plant engaged in thehandling, feeding, and tending of livestock, including boatmen,watchmen, maintenance men, stock handlers, feed men, and laborers,but excluding office employees, general manager, assistant generalmanager, superintendents, assistant superintendents, foremen, and allor any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Central UnionStockyards Co., Jersey City, New Jersey, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,8 SeeMatter ofWilson &Company, Inc,58 N. L R B 666;Matter of John Deere PlowCompany,58N L. R. B.972;Matter of GeneralMotorsCorporation,PartsDeviston, 60N L. R. B 22,MatterofArmour & Company, d/b/a Armour LeatherCo., 60 N. L. R. B.393. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDwho were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Packinghouse Workers of America, CIO, for the purposesof collective bargaining.